Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to CON application filed 04/05/2021.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

3.	The copy of claims filed in a preliminary amendment dated 12/22/2021 to cancel claims 1-20 and add claims 2-40 instead. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21--25, 28-32 and 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Indyk et al. (US PAT # 10,135,989 B1).



receiving, at a processing system, a communications request from a computing device over a communication channel (reads on step 302, see col. 7, lines 27-28);

receiving, at the processing system, communications from the computing device associated with the communications request (see receiving audio input such as spoken words, see col. 7, lines 29-33. At step 304, the received audio input will be identified, see col. 7 lines 34-60), the communications including one or more of:

non-audio data associated with a participant to the communications, or 
audio data associated with the participant to the communications (reads on received audio input, see col. 7 lines 34-60); 

determining one or more metrics from the communications, the one or more metrics being at least partially indicative an emotional state of the participant (reads on spoken words, laughter, sighs, grunts or breath, see col. 7, lines 26-33);

calculating an emotional exhaustion score based at least in part on the one or more metrics (see reads on step 306 and this is done by the predictive module, see col. 7, lines 61-64);



determining a new participant to the communications based at least partially on the emotional exhaustion score (this reads on step 309 “prompting the user to communicate with a support agent and establish a connection and step 310, see col. 8 , lines 48-67); and

routing the communications and details of the communications request to the new participant 
(col. 8, lines 48-67).

Regarding claims 22, 29 and 36, Indyk teaches wherein the communications comprises one or more of voice communications (see step 302 for voice, Fig. 3), text communications, or video communications.

Regarding claims 23 and 30, Indyk teaches wherein the participant is at least one of a requestor associated with the communications request (reads on users, see col.1, lines 9-12) or a human agent tasked to respond to the communications request.

Regarding claims 24, 31 and 37, Indyk teaches wherein determining the new participant to the communications comprises:
comparing the emotional exhaustion score to communications histories of one or more human agents (see col. 5, lines 17-22); and


Regarding claims 25, 32 and 38, Indyk teaches wherein determining the new participant to the communications further comprises one or more of:

determining that the at least one human agent has previously communicated with a requestor of the communication request ; and

determining that the at least one human agent has experience in a topic associated with communications request (see col. 5, lines 22-50).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 33 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indyk et al. (US PAT # 10,135,989 B1) and further in view of te Booij et al. (Pub. No.: 2018/0034965 A1).



Although Indyk teaches determining metrics from the communications and calculating emotional exhaustion score as discussed in the rejection of claims 21, 28 and 35, however Indyk does not teach “a second emotional state of a second participant to the communications”. 

Yet, te Booij teaches  the analytics server 158 may also detect the mood, stress level, and satisfaction of the agent during the interaction based on the use of particular words or phrasings or based on the pitch, speed, and volume of the agent's voice [0078]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of determining the emotional state of agent from detected metrics such as pitch, speed, and volume of the agent's voice, as taught by te Booij, into the teachings of Indyk, in order to improve and optimize of overall contact center efficiency by evaluating and scoring agents based on their performance during the handling of communications.  


Claims 27, 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Indyk et al. (US PAT # 10,135,989 B1) and further in view of Shaburov et al. (Pub. No.: 2015/0286858 A1).



However, the Examiner now introduces Shaburov which teaches transmitting the communication containing data related to the facial emotion over a communication network to a third party such as a supervisor or manager [0096]. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of transmitting emotional data of the communication to a manager, as taught by Shaburov, into the teachings of Indyk, in order to allow speed and convenient to the manager to review and identify unhappy/unsatisfied users (i.e., angry customer)

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652